                               Case 19-16081      Doc 15     Filed 05/10/19      Page 1 of 48



                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF MARYLAND
                                                   GREENBELT DIVISION
                 In re:
                 ELIZABETH OLIVE KOCINSKI,                                      CHAPTER 7
                                   DEBTOR.                                      CASE NO. 19-16081
                 SPECIALIZED LOAN SERVICING LLC, AS
                 SERVICING AGENT FOR THE BANK OF NEW
                 YORK MELLON FKA THE BANK OF NEW YORK,
                 AS TRUSTEE FOR THE CERTIFICATEHOLDERS
                 OF THE CWABS, INC., ASSET-BACKED
                 CERTIFICATES, SERIES 2007-1,
                             MOVANT,
                 vs.
                 ELIZABETH OLIVE KOCINSKI
                 and MERRILL COHEN, TRUSTEE,
                                   RESPONDENTS.
                                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                  (REAL PROPERTY LOCATED AT 21966 BRIGANTINE COURT, GREAT MILLS, MD 20634)

                          Specialized Loan Servicing LLC, as servicing agent for The Bank of New York Mellon
                 FKA The Bank of New York, as Trustee for the certificateholders of the CWABS, Inc., Asset-
                 Backed Certificates, Series 2007-1 (“Movant”) hereby moves this Court, pursuant to 11 U.S.C.
                 §362, for relief from the automatic stay with respect to certain real property of the Debtor having
                 an address of 21966 Brigantine Court, Great Mills, MD 20634 (the “Property”), for all purposes
                 allowed by the Note (defined below), the Deed of Trust (defined below),and applicable law,
                 including but not limited to the right to foreclose.   In further support of this Motion, Movant
                 respectfully states:
                          1.       A petition under Chapter 7 of the United States Bankruptcy Code was filed with
                 respect to the Debtor on May 3, 2019.
                          2.       The Debtor, Elizabeth O. Kocinski, has executed and delivered or is otherwise
                 obligated with respect to that certain promissory note in the original principal amount of
                 $267,750.00 (the “Note”). A copy of the Note is attached hereto as Exhibit A.
                          3.       Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations
                 (collectively, the “Obligations”) of the Debtor under and with respect to the Note and the Deed of
                 Trust are secured by the Property and the other collateral described in the Deed of Trust. The
                 lien created by the Deed of Trust was perfected by recording of the Deed of Trust in the office of
                 the Clerk of St. Mary's County, Maryland. A copy of the recorded Deed of Trust is attached
                 hereto as Exhibit B.




File No. 70156
             Case 19-16081           Doc 15      Filed 05/10/19       Page 2 of 48



        4.           Specialized Loan Servicing LLC services the loan on the Property referenced in
this Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or
the Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged
property, the foreclosure will be conducted in the name of Movant or Movant’s successor or
assignee. Movant, directly or through an agent, has possession of the Note. The Note is either
made payable to Movant or has been duly endorsed.                Movant is the original mortgagee or
beneficiary or the assignee of the Mortgage/Deed of Trust.
        5.           The Debtor’s Statement of Intention indicates the Property is to be surrendered.
        6.           As of May 9, 2019, the unpaid principal balance due is $242,903.85 and the
approximate outstanding amount of Obligations less any partial payments or suspense balance is
$248,016.10.
        7.           The following chart sets forth the number and amount of payments due pursuant
to the terms of the Note as of May 9, 2019:
  Number of            From                    To               Monthly Payment        Total Amounts
  Payments                                                      Amount                 Delinquent
  3                    03/01/2019              05/01/2019       $2,123.36              $6,370.08
  Less partial payments:                                                               ($0.00)
                                                                  Total Payments:      $6,370.08

        8.           As of May 9, 2019, the total arrearage/delinquency is $6,800.14, consisting of (i)
the foregoing total of payments in the amount of $6,370.08, plus (ii) the following fees:
        Fee Description                                            Amount
        Late Charges                                               $430.06

        9.           A payment history is attached hereto as Exhibit 1.
        10.          The estimated value of the Property is $262,864.00. The basis for such valuation
is: Debtor's Schedule A/B, a copy of which is attached hereto as Exhibit C.
        11.          Cause exists for relief from the automatic stay for the following reasons:
                i.           Movant’s interest in the Property is not adequately protected.
               ii.           Pursuant to 11 U.S.C. §362(d)(2)(A), the Debtor has no equity in the
                             Property; and pursuant to §362(d)(2)(B), the Property is not necessary
                             for an effective reorganization.
        WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the
stay and granting the following:
        1.           Relief from the stay for all purposes allowed by applicable law, the Note, and the
Deed of Trust, including but not limited to allowing Movant to proceed under applicable non-
bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the Property
and any and all other collateral pledged under the Deed of Trust.
             Case 19-16081      Doc 15      Filed 05/10/19       Page 3 of 48



        2.       That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
        3.       For such other relief as the Court deems proper.


        Dated: May 10, 2019

                                                SPECIALIZED LOAN SERVICING LLC, AS
                                                SERVICING AGENT FOR THE BANK OF NEW
                                                YORK MELLON FKA THE BANK OF NEW YORK,
                                                AS TRUSTEE FOR THE
                                                CERTIFICATEHOLDERS OF THE CWABS, INC.,
                                                ASSET-BACKED CERTIFICATES, SERIES 2007-
                                                1


                                                By: /s/Randa S Azzam
                                                Randa S. Azzam, Esquire, Bar No. 22474
                                                John E. Driscoll, Esquire, Bar No. 17161
                                                Michael T. Freeman, Esquire, Bar No. 19131
                                                Daniel J. Pesachowitz, Esquire, Bar No. 14906
                                                Samuel I. White, P.C.
                                                611 Rockville Pike
                                                Suite 100
                                                Rockville, MD 20852
                                                Tel: (301) 804-3400
                                                Fax: (301) 838-1954
                                                RAzzam@siwpc.com


                                 CERTIFICATE OF SERVICE

        I certify that on May 10, 2019, the foregoing Motion was served via CM/ECF on Merrill
Cohen, Trustee, and Daniel J. Guenther, Counsel for Debtor, at the email addresses registered with
the Court, and that a true copy was mailed via first class mail, postage prepaid, to Elizabeth Olive
Kocinski, Debtor, 21966 Brigantine Ct., Great Mills, MD 20634.

                                                /s/Randa S Azzam
                                                Randa S. Azzam, Esquire
                                                Samuel I. White, P. C.
          Case 19-16081          Doc 15      Filed 05/10/19      Page 4 of 48




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                GREENBELT DIVISION
In re:
ELIZABETH OLIVE KOCINSKI,                                        CHAPTER 7
                DEBTOR.                                          CASE NO. 19-16081
SPECIALIZED LOAN SERVICING LLC, AS
SERVICING AGENT FOR THE BANK OF NEW YORK
MELLON FKA THE BANK OF NEW YORK, AS
TRUSTEE FOR THE CERTIFICATEHOLDERS OF
THE CWABS, INC., ASSET-BACKED
CERTIFICATES, SERIES 2007-1,
                MOVANT,
vs.
ELIZABETH OLIVE KOCINSKI
and MERRILL COHEN, TRUSTEE,
                RESPONDENTS.

          NOTICE OF MOTION AND OPPORTUNITY TO OBJECT TO MOTION
         FOR RELIEF FROM THE AUTOMATIC STAY AND HEARING THEREON
        Specialized Loan Servicing LLC, as servicing agent for The Bank of New York Mellon
FKA The Bank of New York, as Trustee for the certificateholders of the CWABS, Inc., Asset-
Backed Certificates, Series 2007-1 (“Movant”), has filed papers with the court seeking relief from
the automatic stay of 11 U.S.C. §362(a) to enable it to proceed to foreclose on its Deed of Trust
referencing the subject property known as 21966 Brigantine Court, Great Mills, MD 20634.
Your rights may be affected. You should read these papers carefully and discuss them with your
lawyer, if you have one in this bankruptcy case. (If you do not have a lawyer, you may wish to
consult one.).

        If you do not want the court to grant the motion for relief from the stay, or if you want the
court to consider your views on the motion, then by May 24, 2019 (parties served by mail may
add three (3) additional days to the response deadline) you or your lawyer must file a written
response with the Clerk of the Bankruptcy Court explaining your position and mail a copy to:

                Randa S. Azzam                            Merrill Cohen
                611 Rockville Pike                        2600 Tower Oaks Blvd.
                Suite 100                                 Suite 103
                Rockville, MD 20852                       Rockville, MD 20852

          If you mail a copy rather than deliver your response to the Clerk of the Bankruptcy Court
for filing, you must mail it early enough so that the Court will receive it by the date stated above.

        The hearing is scheduled for July 1, 2019 at 10:00 AM, in the United States Bankruptcy
Court for the District of Maryland, 6500 Cherrywood Lane Suite 300, Greenbelt, MD 20770,
Courtroom 3-E.
          Case 19-16081         Doc 15      Filed 05/10/19       Page 5 of 48




IF YOU OR YOUR LAWYER DO NOT TAKE THESE STEPS BY THE DEADLINE, THE COURT
MAY DECIDE THAT YOU DO NOT OPPOSE THE RELIEF SOUGHT IN THE MOTION AND
MAY GRANT OR OTHERWISE DISPOSE OF THE MOTION BEFORE THE SCHEDULED
HEARING DATE.

DATE SERVED: May 10, 2019

                                                By: /s/Randa S Azzam
                                                Randa S. Azzam, Esquire, Bar No. 22474
                                                John E. Driscoll, Esquire, Bar No. 17161
                                                Michael T. Freeman, Esquire, Bar No. 19131
                                                Daniel J. Pesachowitz, Esquire, Bar No. 14906
                                                Samuel I. White, P.C.
                                                611 Rockville Pike
                                                Suite 100
                                                Rockville, MD 20852
                                                Tel: (301) 804-3400
                                                Fax: (301) 838-1954
                                                RAzzam@siwpc.com




                                   CERTIFICATE OF SERVICE

         I certify that on May 10, 2019, the foregoing Notice of Motion was served via CM/ECF on
Merrill Cohen, Trustee, and Daniel J. Guenther, Counsel for Debtor, at the email addresses
registered with the Court, and that a true copy was mailed via first class mail, postage prepaid, to
Elizabeth Olive Kocinski, Debtor, 21966 Brigantine Ct., Great Mills, MD 20634.

                                                /s/Randa S Azzam
                                                Randa S. Azzam, Esquire
                                                Samuel I. White, P. C.
Case 19-16081   Doc 15   Filed 05/10/19   Page 6 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 7 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 8 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 9 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 10 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 11 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 12 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 13 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 14 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 15 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 16 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 17 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 18 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 19 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 20 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 21 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 22 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 23 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 24 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 25 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 26 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 27 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 28 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 29 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 30 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 31 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 32 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 33 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 34 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 35 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 36 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 37 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 38 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 39 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 40 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 41 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 42 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 43 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 44 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 45 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 46 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 47 of 48
Case 19-16081   Doc 15   Filed 05/10/19   Page 48 of 48
